                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


IAN WALLACE,                                    )
                                                )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )             No. 4:18-CV-396 CAS
                                                )
PHARMA MEDICA RESEARCH INC.,                    )
et al.,                                         )
                                                )
               Defendants.                      )


                               MEMORANDUM AND ORDER

        This matter is before the Court on plaintiff Ian Wallace’s (“plaintiff”) Motion to Set

Aside Order of Dismissal. Plaintiff attaches to his motion a proposed Amended Complaint,

which the Court construes as an alternative motion for leave to amend. Defendant Pharma

Medica Research Inc., (“PMRI”) did not respond to the motion, and the time to do so has passed.

For the following reasons the Court will deny plaintiff’s motion.

   I.        Background

        Plaintiff filed this action on March 9, 2018, asserting negligence claims against PMRI

(Count I) and negligence claims against the Unknown Persons (Count II). Plaintiff alleged in his

Complaint that this Court had diversity jurisdiction over this action pursuant to 28 U.S.C. §

1332.

        As of June 15, 2018, the case had been on file in excess of 90 days, but plaintiff had not

filed proof of service on the Unknown Persons. See Fed. R. Civ. P. 4(m). The Court on its own

motion issued an Order stating it was unable to determine whether diversity jurisdiction existed

in this case because the Complaint was silent as to the citizenship of the Unknown Persons
defendants. (Doc. 7 at 2). The Order granted plaintiff “leave to promptly ascertain through

appropriate discovery requests the identity of the ‘Unknown Persons’ defendants, see Fed. R.

Civ. P. 26(d)(1), and file proof of service upon them within sixty (60) days of the date of this

Order.” Id. The Court directed PMRI to cooperate with plaintiff in the discovery process and

ordered plaintiff to promptly amend his Complaint to add the individuals as parties after they are

identified.   Id.   Plaintiff subsequently served nine interrogatories and eight requests for

production of documents on PMRI.

        On July 30, 2018, plaintiff filed a motion to compel PMRI to respond to previously

served interrogatories and requests for production of documents. (Doc. 13). In a Memorandum

and Order dated August 16, 2018 the Court granted plaintiff’s motion in part, and ordered PMRI

to respond to Interrogatory Nos. 3, 4 and 5 and produce documents in response to plaintiff’s

Request for Production of Documents No. 4(a). (Doc. 15 at 6). The Court also ordered plaintiff

to file an amended complaint by September 26, 2018. Id. The Court ordered, “Failure to comply

timely and fully with this Order will result in dismissal of this action without prejudice for lack

of subject matter jurisdiction.” (Doc. 15 at 7).

        As of October 3, 2018, plaintiff had not filed an Amended Complaint or requested an

extension of time, and on that date the Court issued an Order of Dismissal dismissing the case,

without prejudice, for lack of subject matter jurisdiction. (Doc. 17). On October 4, 2018,

plaintiff filed the instant Motion to Set Aside Dismissal Order requesting that the Court vacate its

October 3 Order and accept the Amended Complaint attached to the motion. (Doc. 18).

    II. Motion to Set Aside Dismissal Order

        Plaintiff asks the Court to reconsider its dismissal Order based on the fact that plaintiff’s

counsel overlooked the Court’s deadline due to an unrelated trial in the District Court for the

Eastern District of California and a discovery dispute. (Doc. 18 at 2). Plaintiff does not indicate



                                                   -2-
the procedural basis for his motion, and the Federal Rules of Civil Procedure do not contemplate

motions for reconsideration. Motions such as plaintiff’s are treated as motions to alter or amend

judgment under Federal Rule of Civil Procedure 59(e). Hallquist v. United Home Loans, Inc.,

715 F.3d 1040, 1044 n.2 (8th Cir. 2013) (citing Auto Servs. Co. v. KPMG, LLP, 537 F.3d 853,

855 (8th Cir.2008)). As such, plaintiff’s motion is properly construed as a motion under Rule

59(e).

          A court has broad discretion in considering a Rule 59(e) motion. Hagerman v. Yukon

Energy Corp., 839 F.2d 407, 413 (8th Cir. 1988). Rule59(e) was adopted to clarify that “the

district court possesses the power to rectify its own mistakes in the period immediately following

the entry of judgment.” White v. New Hampshire Dep’t of Employment Sec., 455 U.S. 445, 450

(1982) (internal quotations omitted). A Rule 59(e) motion may be granted to correct a manifest

error of law or fact, or to consider newly-discovered evidence. See Hagerman, 890 F.2d at 414

(citation omitted).

          The arguments plaintiff makes in his two-page motion do not provide grounds for relief

from the judgment under Rule 59(e). Plaintiff has failed to establish a manifest error of law or

fact, the discovery of new evidence, or an intervening change in the law. Plaintiff missed the

filing deadline due to attorney error. Plaintiff’s counsel’s unrelated trial and “hope” to resolve a

discovery dispute are insufficient post hoc explanations for a failure to timely respond to the

Court’s August 16, 2018 Order. Therefore, the Court will deny plaintiff’s Motion to Set Aside

Order of Dismissal. (Doc. 18 at 2).

   III.      Motion for Leave to Amend Complaint

          Plaintiff attaches to his motion a proposed Amended Complaint, which the Court

construes as a post-dismissal motion for leave to file an amended complaint. In general, “[p]ost-

dismissal motions to amend are disfavored.” In re Medtronic, Inc., Sprint Fidelis Leads Prod.



                                               -3-
Liab. Litig., 623 F.3d 1200, 1208 (8th Cir. 2010). Although a district court “may not ignore the

[Federal Rule of Civil Procedure] 15(a)(2) considerations that favor affording parties an

opportunity to test their claims on the merits,” it has “considerable discretion to deny a post-

judgment motion for leave to amend . . . ” U.S. ex rel. Roop v. Hypoguard USA, Inc., 559 F.3d

818, 824 (8th Cir. 2009). “A district court may appropriately deny leave to amend ‘where there

are compelling reasons ‘such as undue delay, bad faith, or dilatory motive, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the non-moving party,

or futility of the amendment.’” Horras v. Am. Capital Strategies, Ltd., 729 F.3d 798, 804 (8th

Cir. 2013) (quoting Moses.com Sec., Inc. v. Comprehensive Software Sys., Inc., 406 F.3d 1052,

1065 (8th Cir.2005)). Numerous cases have ruled that unexcused delay is sufficient to justify

denial of post-dismissal leave to amend, particularly when the plaintiff was put on notice of the

need to change the pleadings. United States v. Mask of Ka-Nefer-Nefer, 752 F.3d 737, 743-44

(8th Cir. 2014) (citing Horras, 729 F.3d at 804; Hammer v. City of Osage Beach, 318 F.3d 832,

844 (8th Cir.2003); In re NationsMart Corp. Sec. Litig., 130 F.3d 309, 322-23 (8th Cir.1997)).

       Here, plaintiff’s counsel asserts that the delay in seeking to amend the complaint was due

to an unrelated trial in the District Court for the Eastern District of California and PMRI’s

resistance to discovery. Plaintiff was on notice of the deadline, and he did not file a motion for

extension of time or communicate with the Court in any way. The Court repeatedly warned that

his complaint might be subject to dismissal. (See Doc. 7 at 3 (“Failure to comply timely and

fully with this Order will result in dismissal without prejudice of plaintiff’s claims against any

unserved defendants.”); Doc. 15 at 7 (“Failure to comply timely and fully with this Order will

result in dismissal of this action without prejudice for lack of subject matter jurisdiction.”)). The

Court granted plaintiff two extensions to file an amended complaint, yet plaintiff failed to amend

his complaint by September 26, 2018. (See Doc. 7 at 2 (ordering that plaintiff amend the



                                                -4-
complaint to add the Unknown Persons by August 14, 2018); Doc. 15 at 7 (vacating the Case

Management Order and ordering plaintiff to file an amended complaint by September 26, 2018)).

       As for plaintiff’s excuse that PMRI had not complied with the Court’s discovery order,

and the parties were attempting to resolve the dispute, the Court does not find this reason to be

compelling. Plaintiff’s counsel was aware of the supposed noncompliance in mid-September.

At this point, plaintiff could have filed a motion for extension of time to file an amended

complaint as a result of incomplete discovery, or filed the amended complaint without the

discovery. Ignoring the deadline was not the correct course of action. Plaintiff’s explanations

for his failure to file an amended complaint prior to dismissal do not constitute excusable delay.

Being busy with other, unrelated matters is not an excusable delay.

       For the foregoing reasons, the Court will not permit plaintiff leave to file the proposed

Amended Complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s Motion to Set Aside Dismissal Order, or in

the alternative for leave to file an amended complaint, is DENIED. (Doc. 18)




                                                 CHARLES A. SHAW
                                                 UNITED STATES DISTRICT JUDGE

Dated this 24th day of October, 2018.




                                              -5-
-6-
